11TH COURT OF APPEALS
                                     EASTLAND, TEXAS
                                        JUDGMENT

Raland Tuttle and 1st Jaray, Ltd.,               * From the 441st District Court
                                                  of Midland County,
                                                  Trial Court No. CV-48,780.

Vs. No. 11-17-00096-CV                           * March 21, 2019

Eduardo Builes and B&A                           * Memorandum Opinion by Stretcher, J.
Laboratories, Inc. d/b/a Xenco                     (Panel consists of: Bailey, C.J.,
Laboratories, Inc.,                                Stretcher, J., and Wright, S.C.J.,
                                                   sitting by assignment)
                                                   (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that
there is error in the judgment below. Therefore, in accordance with this
court’s opinion, the judgment of the trial court is reversed insofar as it pertains
to the amount of damages awarded for the reasonable rental value of the
property during the holdover period and the denial of attorney’s fees for
breach of contract. In all other respects, the judgment of the trial court is
affirmed. The cause is remanded to the trial court for further proceedings
consistent with the opinion of this court. The costs incurred by reason of this
appeal are taxed 50% against Raland Tuttle and 1st Jaray, Ltd. and 50%
against Eduardo Builes and B&A Laboratories, Inc. d/b/a Xenco
Laboratories, Inc.